Title: To George Washington from Lund Washington, 7 March 1776
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon March [7, 1776]

When I wrote my last there was company at the House Who interrupted me, so that I neglect[ed] to Answer that part of your Letter relative to the Dray Colt—I suppose you never expected he woud be a very handsome Horse—he is far from it—but as Clumsy as need be, not haveing more activity in him than your Bull—he is pretty well grown but not so high as might be expected (about 14 hands 3 Inches) he was fed all summer and well taken care of all winter is now very Fat—when you say Coverg will hurt him, surely you cannot mean Spoil his Shape, for in my opinion it is immaterial what shape a waggon Horse is of—and as to injuring him any other way it cannot. Whether will you have the Black Colt that came of the Grey mare you purchased at Philadelphia, Cut or not—he is a fine well grown Colt and promises fair to be very large. Stevens was with me yesterday He will not agree to go out to save the rest of your Lands with negroes only. he says there is only one of the Negroes you sent worth haveg (Bristol) the Others are weakly and inactive. the Big Fellow you bought of Adams (jock) cannot cut with an Axe nor can he lift more than a Boy—Orford is Willing but of little service in a worck of that Kind—the one you Bought of Captn Harper is a man in years but not in Strength—Sambo a Boy—He is of Opinion it woud be best at any Rate to Hire two White men beside himself, and first get an Order of Court appointing those two to be the appraisers of the worck when done—and send two other negroes besid[es] those already there—this being done he woud undertake it for £12 pr Month Virginia Curry he paying for the two White men out of the £12—If you are of Opinion that the times will not be thought a Sufficient excuse for not doing the Worck on the Land which the Law requires to save it from forfeiture—you must give me Liberty to make the Best terms I can with the man that goes, for after you directing as you did in your Letter that if Stevens

woud go with the Negros only, that were now there, you shoud like it, I was unwilling to agree upon any other terms—yet if Stevens woud have went for £12 Pen. money I woud have imploy’d him—I find a Tract of Land Patented in your name and Muse, for 7 Thousand and odd acres—whether is that Tract all yours or not (it Lays upon Pocatallico)—Cleveland is here and says there will be no Court in Fincastle & Bottetourt until April, he will then go and get his Worck recorded. Cleveland is of Opinion that the Bottoms upon your large tract on the Kanhawa are from ¾ of a mile to two miles in width—the Land so very Rich that to talk of meadow Land is out of the Question the whole of it is a meadow, the Ponds on it may be readily draind, Springs there is none, worth mentiong. Timber plenty of all kinds—The Other tract that he worckd on he likes Best, because he thinks it lays higher and not subject ever to be over Flow’d. the Bottoms from half a mile to more than a mile Well Water’d and Timberd, in short the Whole is very fine, but he likes the last Best altho not so rich as the former—he is just come here, I have not time to talk to him upon the Subject mention’d in my former Letter as the time draws nigh when I must send the Letter to the Post office—he says you may give your self no uneasiness, for he will assuredly get the worck recorded.
I am now Packing up your Furniture and shall move it but I am at a loss whether it all shoud be put up in Cases or not—I mean the Dressg Tables Desks &c.—some I have already put in Cases—but I have not plank to do it sometimes I think to put a Blankett about them and send it off in that way to Morrises Barn, and if I am Oblige[d] to move them farther to make Cases then if I can find Plank. Without I purchase Plank I must quit Buildg for in a Short time all we have will be worck’d up.
We have nothing new Stiring here all the talk is about the Tenants—Clevelands says he has been misrepresented to me—I will find upon converseg with him he is not to blame, I will tell you more of him in my next, he says he has twice desired the Committee to enquire into his conduct, that he may either be condemn’d or acquited for he knowg himself to be a Friend to his Country is unwillg to lay under the Censure he does, but they will not do it—but have promised to try him next tuesday—when he does not doubt to make it apper no part of his behavour has been Criminal—All the Family—pretty well—I

have not heard any thing from Milly Posey since Christmas. my Best wishes to Mrs Washington an[d] am Dr Sir yours &c.

Lund Washington

